Exhibit 10.1.49

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]

Amendment #3

To the

2Ku In-Flight Connectivity Services Agreement

This Amendment #3 (“Amendment”) to the 2Ku In-Flight Connectivity Services
Agreement is made as of April 13, 2017 (“Amendment Date”), by and between Delta
Air Lines, Inc. (“Delta”) and Gogo LLC (“Gogo”). Capitalized terms used herein
that are not otherwise defined shall have the meanings given to such terms in
the Original Agreement (as such term is defined below).

WHEREAS, Delta and Gogo are parties to the 2Ku In-Flight Connectivity Services
Agreement dated as of April 1, 2015 (the “Original Agreement”), under which Gogo
provides installation of certain equipment and provision of services related to
Gogo’s 2Ku Connectivity Services;

WHEREAS, Delta and Gogo, desire to amend the Original Agreement to provide for
2Ku Connectivity Services on certain Existing and Additional Fleet Type A/C;

NOW, THEREFORE, in consideration of the foregoing premises and the covenants
contained herein, Delta and Gogo agree to amend the Original Agreement as
follows:

 

1. The Connectivity Service Rates for Chargeable Data Usage table set forth in
paragraph 4 of Addendum 1 to the Original Agreement is hereby deleted and
replaced by the table in Exhibit 1 attached hereto.

 

2. The following language is added to Appendix 1 (“Data Usage Addendum”) as a
new Section 3a:

 

  a. [***].

This Amendment #3 contains the entire understanding among the parties, and
supersedes any prior written or oral agreement between them, respecting the
subject matter hereof. This Amendment shall be governed by the same laws and in
the same manner as the Original Agreement. This Amendment may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the Amendment Date.

 

DELTA AIR LINES, INC.    

GOGO LLC

/s/ Jerry Rose     /s/ Michael Small By: Jerry Rose    

By: Michael Small

Title: General Manager, Supply Chain Management    

Title: President and Chief Executive Officer

Date:   April 27, 2017     Date:  

June 7, 2017



--------------------------------------------------------------------------------

Exhibit 1

Connectivity Services Rates for Chargeable Data Usage

[***]